Citation Nr: 0421782	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-36 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
rated as 10 percent disabling, to include entitlement to 
separate evaluations for each ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel







INTRODUCTION

The appellant had active military service from August 1942 to 
November 1945.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.     

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2003).


FINDING OF FACT

The appellant is receiving the maximum schedular evaluation 
for tinnitus.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus, to include 
separate evaluations for each ear, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for bilateral tinnitus was granted by 
rating action dated in July 2002, and a 10 percent disability 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, effective from April 5, 2002.  
The appellant asserts that a separate 10 percent evaluation 
for each ear should be established.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2003).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the appellant's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The facts of this case are not in dispute.  In the 
appellant's June 2002 VA audiological examination, he was 
diagnosed with bilateral tinnitus.  By a July 2002 rating 
action, the RO granted the appellant's claim for service 
connection for tinnitus and assigned a 10 percent disability 
rating under Diagnostic Code 6260 for the appellant's 
service-connected tinnitus, effective from April 5, 2002.    

As noted above, the appellant's service-connected tinnitus 
has been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which provides that a maximum 10 percent evaluation is 
warranted for recurrent tinnitus.  On a claim for an original 
or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a 
veteran is at the maximum evaluation and no other criteria 
are applicable, there is no case in controversy.  In order 
for a claim to proceed, there must be a benefit.  In this 
case, the maximum rating allowed for tinnitus under the 
applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As such, a higher schedular rating 
cannot be granted.

In a claim for the evaluation of tinnitus, the Board is 
required to discuss the applicability of 38 C.F.R. § 4.25(b) 
(2003).  Wanner v. Principi, 17 Vet. App. 4 (2003).  The 
Schedule, however, explicitly prohibits pyramiding of 
disability evaluations under 38 C.F.R. § 4.14 (2003).  VA has 
provided for separate ratings for "like organs" when it has 
intended to, and if separate ratings in the case of bilateral 
tinnitus were warranted, it would have been so provided.  
See, e.g., 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2003) 
(providing separate ratings for atrophy of one testis and 
both testes), C.F.R. § 4.115b, Diagnostic Code 7524 (2003) 
(providing separate ratings for removal of one testis and 
both), and 38 C.F.R. § 4.116, Diagnostic Code 7626 (2003) 
(providing separate ratings for surgery on one breast and on 
both breasts).  The provisions of 38 C.F.R. § 4.25 are 
inapplicable to the facts of this case.

The appellant asserts that he experiences occasional tinnitus 
in both ears and that he is therefore entitled to a separate 
10 percent rating for tinnitus for each ear under Diagnostic 
Code 6260.  The Board finds no merit in this argument.  VA 
considers tinnitus a single disability, whether heard in one 
ear, both ears, or somewhere undefined in the head; no matter 
where the condition is manifested, the average impairment on 
earning capacity is the same.  Therefore, a single rating for 
tinnitus is warranted.  While the Schedule provides for 
separate rating for some other ear disabilities (see 
generally 38 C.F.R. § 4.87, Diagnostic Codes 6200-6210 
(2003)), it specifically does not address a "bilateral" 
condition in Diagnostic Code 6260 for tinnitus.  Tinnitus has 
been defined by the Court as a ringing, buzzing noise in the 
ears.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. 
Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated 
Medical Dictionary 1725 (27th ed. 1988)).  Thus, the Board 
finds that either tinnitus is present or it is not, and that 
a single evaluation is appropriate whether it is perceived as 
being bilateral or unilateral.  

Moreover, the VA General Counsel held that Diagnostic Code 
6260, as in effect prior to June 10, 1999, and as amended as 
of that date, authorizes a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or simply in the head.  
It was further held that separate ratings for tinnitus 
identified as being in both ears may not be assigned under 
either version of Diagnostic Code 6260, or any other 
diagnostic code.  VAOPGCPREC 2-03; 69 Fed. Reg. 25178 (2004).  

Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  Furthermore, 
effective June 13, 2003, Diagnostic Code 6260 was amended to 
state more explicitly that only a single 10 percent 
evaluation will be assigned for tinnitus, whether it is 
perceived in one ear, both ears, or somewhere else in the 
head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) 
(2003); 68 Fed. Reg. 25,822-23 (2003).

The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003); Cromley v. 
Brown, 7 Vet. App. 376, 378 (1995) (10 percent is the highest 
level possible under the regulations for tinnitus); see also 
Smith v. Brown, 7 Vet. App. 255, 259 (1994) (there is no 
statutory, regulatory, or case authority which requires the 
Board to make a determination of 10 percent for tinnitus for 
each ear).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the claim for a 
rating in excess of 10 percent, to include separate 
evaluations for each ear, must be denied as a matter of law.  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  Because the claim 
is being denied as a matter of law, no further development 
under the VCAA or previously existing law is warranted.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).


ORDER

An evaluation in excess of 10 percent for service-connected 
bilateral tinnitus, to include entitlement to separate 
evaluations for each ear, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



